Case 1:21-cv-00511-JLS Document 1 Filed 04/16/21 Page 1 of 19

UNITED STATES DISTRICT COURT Revised 07/07 WDNY
WESTERN DISTRICT OF NEW YORK iy ~ > a os

% i CW &RF

Fe ip #

Mavt{lus| f wrina Stes an 8 fh

Jury Trial Demanded: Yes x No

 

 

Name(s) of Plaintiff or Plaintiffs

 

 

 

 

A> -vs- DISCRIMINATION COMPI AINT
AVIA YA ht -CV GSES UBTRICF a
KE FILL me Oy
SS ~

}

 

Name of Defendant or Defendants \ \

 

 

You should attach a copy of your original Equal Employment Opportunity Commission
(EEOC) complaint, a copy of the Equal Employment Opportunity Commission decision, AND
a copy of the "Right to Sue" letter you received from the EEOC to this complaint. Failure to do
so may delay your case.

Note: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court under the federal
employment discrimination statutes.

This action is brought for discrimination in employment pursuant to (check only those that

apply):

Vite VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17
(amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub.L.No. 102-166) (race,
color, gender, religion, national origin).

NOTE: In order to bring suit in federal district court under Title
VII, you must first obtain a right to sue letter from the Equal
Employment Opportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621-634
(amended in 1984, 1990, and by the Age Discrimination in Employment Amendments of
1986, Pub.L.No. 99-592, the Civil Rights Act of 1991, Pub.L.No. 102-166).

NOTE: In order to bring suit in federal district court under the Age

Discrimination in Employment Act, you must first file charges with the

Equal Employment Opportunity Commission.

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112-12117
(amended by the Civil Rights Act of 1991, Pub.L.No. 102-166).
NOTE: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a right to sue letter from the
Equal Employment Opportunity Commission.

JURISDICTION is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights Act of
1991, Pub.L.No. 102-166, and any related claims under New York law.
Case 1:21-cv-00511-JLS Document1 Filed 04/16/21 Page 2 of 19

In addition to the federal claims indicated above, you may wish to include New York State
claims, pursuant to 28 U.S.C. § 1367(a).

x New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297 (age, race,
creed, color, national origin, sexual orientation, military status, sex, disability,
predisposing genetic characteristics, marital status).

PARTIES

l. My address is: Dt 0 few, Bax AEE

A oo LN iw fe wK, SAOS

 

My telephone number is:__ “7/ ~ I35-/£06

2. The name of the employer(s), labor organization, employment agency, apprenticeship
committee, state or local government agency who I believe discriminated against me
is/are as follows:

Name: L tm Akt

Number of employees: Ve} 400

Address: Ah 2 Sur c Dieta ®
LA, SAAT VLE? Ok, JA Ts as

 

3, (If different than the above), the name and/or the address of the defendant with
whom I sought employment, was employed by, received my paycheck from or
whom I believed also controlled the terms and conditions under which I were paid
or worked. (For example, you worked for a subsidiary of a larger company and
that larger company set personnel policies and issued you your paycheck).

Name: ALM pat

Address: Ge 00 Hut Ldcw A wt pus,
Triad, HIM fa ; nN ea 8 KK) JAAS

 

 

Y

CLAIMS

4, I was first employed by the defendant on (date): aly O/ 5
Case 1:21-cv-00511-JLS Document 1 Filed 04/16/21 Page 3 of 19

5. As nearly as possible, the date when the first alleged discriminatory act occurred is:

CHI btw) AO/FZ

6. As nearly as as the date(s) when subsequent acts of discrimination occurred (if any >
dil): ( Dou P0/S Ta nts XO/B , HAA ¥ A078
\_ Fh 4 017 QA Ae ee AAU _ LA ts Lb
MR Ah ta AM AY ‘ 0

ts I believe that the defendant(s)

a. \V/ Are still committing these acts against me.

b. Are not still committing these acts against me.

(Complete this next item only if you, checked “b” above) The last discriminatory act
against me occurred on (date) SA > 73 /4 A, Ab AS

8. (Complete this section only if you filed a complaint with the New York State Division of
Human Rights)

The date when I filed a complaint with the New York State Division of Human Rights is

 

_ (estimate the date, if necessary)

I filed that complaint in (identify the city and state):

 

 

The Complaint Number was:

 

9. The New York State Human Rights Commission did /did not
issue a decision. (NOTE: If it did issue a decision, you must attach one copy of the
decision to each copy of the complaint; failure to do so will delay the initiation of your
case.)

10. _—‘ The date (if necessary, estimate the date as accurately as possible) I filed charges with the
Equal Employment ee BT Commission (EEOC) regarding defendant's alleged
discriminatory conduct is:_.3//2 / Kod

11. The Equal Employment Opportunity Commission(@id ) /did not
issue a decision. (NOTE: If it did issue a decision, you must attach one
copy of the decision to each copy of the complaint; failure to do so will delay the
initiation of your case.)

12. The Equal Employment Opportunity Commission issued the attached Notice of Right to
Sue letter which I received on: ol df | | [ QOH . (NOTE: If it
BB,

14.

15.

Case 1:21-cv-00511-JLS Document1 Filed 04/16/21 Page 4 of 19

did issue a Right to Sue letter, you must attach one copy of the decision to each copy of
the complaint; failure to do so will delay the initiation of your case.)

I am complaining in this action of the following types of actions by the defendants:

a. Failure to provide me with reasonable accommodations to the application
process

b. Failure to employ me

c. Termination of my employment

d. V Failure to promote me

& Failure to provide me with reasonable accommodations so I can perform
the essential functions of my job

f. LI Harassment on the basis of my sex

g. LT Harassment on the basis of unequal terms and conditions of my
employment

h. ee Retaliation because I complained about discrimination or harassment
directed toward me

i. Retaliation because I complained about discrimination or harassment

directed toward others

Other actions (please describe)

 

 

 

Defendant's conduct is discriminatory with respect to which of the following (check all

that apply):

wl

a. Race

d. Religion

e National Origin

I believe that I was X /was not

defendant(s).

f. Sexual Harassment

8. — Age
FATS? Date of birth

h. ___ Disability
Are you incorrectly perceived as being
disabled by your employer?

__ yes ___—sinno

intentionally discriminated against by the
Case 1:21-cv-00511-JLS Document1 Filed 04/16/21 Page 5 of 19

16. I believe that the defendant(s) is/are _ is not/are not still committing these acts
against me. (If you answer is that the acts are not still being committed, state when:
and why the defendant(s) stopped committing these acts against

 

 

you:

 

 

17. Acopy of the charge to the Equal Employment Opportunity Commission is attached
to this complaint and is submitted as a brief statement of the facts of my claim.
(NOTE: You must attach a copy of the original complaint you filed with the Equal
Employment Opportunity Commission and a copy of the Equal Employment
Opportunity Commission affidavit to this complaint; failure to do so will delay
initiation of your case.)

18. | The Equal Employment Opportunity Commission (check one):

has not issued a Right to sue letter LI /
ra has issued a Right to sue letter, which I received on Ao d/

 

19. State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates and places. Do not give any legal arguments or cite any cases
or statutes. If you intend to allege a number of related claims, number and set forth each
claim in a separate paragraph. (Use as much space as you need. Attach extra sheets if
necessary.)

QL
Uskittin ~ the AatrtW) Fi zy ZAL .
a TAR) Sb ena PAGE bh Or a LEV
[) £Agt UY fletrittel 1 hie AOC.
Leper kate (Wen, the brut 2 eng Lerire
ap — Lalande aKa, Un gt Ofer ll iptrrnese
Whine, bf Ost tiyew) zea Oke PAtMG 2 cee)
VEver ice Gln TAA Lihpty 8 diva, Ahir
Cn AA UAE _, Y ptr ke Heres Shad Ey STEOY
brn AND Mth Ct hee 14 me Loe Te (hh hh Low /
MA4~d OF ie hts
Aypsh tothe 8 Re hh eebut me hi a Lew)
FOR LITIGANTS ALLEGING AGE DISCRIMINATION (303/t« ae np CAAT
20. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant's alleged discriminatory conduct
60 days or more have elapsed x less than 60 days have elapsed

FOR LITIGANTS ALLEGING AN AMERICANS WITH DISABILITIES ACT CLAIM

21. — I first disclosed my disability to my employer (or my employer first became aware of my
disability on

 
Case 1:21-cv-00511-JLS Document 1 Filed 04/16/21 Page 6 of 19

19. Please also see the attached.

In addition to the details included in the Formal Charge Of Discrimination that | submitted to the
EEOC, please note that from the onset of my tenure with Walmart | have not been afforded the same
opportunities as other Assistant Managers, that were not of my race, sex, and age. At times Support
Managers which were my subordinates were not held accountable for the things that | was
reprimanded, neither were many of the Assistant Store Managers.

| was not given the liberty to decide which associates should fill department vacancies, | was only

allowed to hire 2 associates; 1 while at the Amherst location and 1 while at the Cheektowaga location.

In March 2021, | was given a negative performance evaluation as a pretext to force me to take a lower
position or terminate my employment.

July 2020, in preparation for inventory All Assistant Store Managers, Co-Managers and the Store
Manager were to have their picture taken and posted on the wall outside of the office. Every Managers
picture was posted except mine. Many associates and Managers knew that my picture was the only one
excluded which sent a subliminal message that | was not accepted and respected by the Store Manager
and my direct manager Mornalisa, as the other Managers were, which cause me to be embarrassed and
humiliated. Some associates behaved in ways equivalent to that of some management, disrespectfully.
Which I have never witnessed any other manager, treated as I, from Store Manager Chris Knowlin or
Mornalisa Ferrette or any subordinate.

 

While employed at the Amherst store, | complained to store manager Rhonda, Co-Manager Eric, Derrick,

Store Manager Chris L. numerous times regarding disrespectful and discriminatory treatment from

Support Manager Syed, Assistant Managers James, Shana, Hanna and Co-Manager Lori, my complaints
and concerns were ignored.

Managers have engaged in inappropriate intimate relationships and conversations with subordinates,

instead of being reprimanded they have been promoted.

 

 
Case 1:21-cv-00511-JLS Document 1 Filed 04/16/21 Page 7 of 19

22. The date on which I first asked my employer for reasonable accommodation of my

 

 

 

 

disability is
23. The reasonable accommodations for my disability (if any) that my employer provided to
me are:
24. The reasonable accommodation provided to me by my employer were /were not
effective.

WHEREFORE, I respectfully request this Court to grant me such relief as may be appropriate,

including d/p) orders, damages, costs ee aus fees.
Lo (J Plaintiff's Signature

  
b4 ey. ; f’
ccicromswang  COSe 1:21-cv-00511-JLS Document Filed op fey ee sprerp y

 

 

 

 

    

    
 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agencyties) Charge:No(s):
Thia form Is atfected by the Privany Act of 1974, See enclosed Privacy Act FEPA
Slalement and olhed information before completing thie forn. oo,
: HA EEOC 846-2020-28352
New York State Division Of Human Rights and EEOC
Stale ar focal Agency, f any .
Homie Phans finel. Area Gods) Date of Birth

Ms. Marilyn Cornelius (716} 335-1406 1959
Streat Address City, State and ZIP Code
Po Box 692, Buffalo, NY 14205.

 

Named is the Employer, Labor Orgenization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Disctiminated Against Me or Others. (i more than two, list under PARTICULARS below.)

 

 

 

 

Nama No. Emipioyess; Members | Phone No. (Inctitde Atea Code}
WAL MART Corporation §00 or More. (479) 273-4000
Street Address City, State and ZIP Code

 

702 SW 8" Street, Bentonville, Arkansas: 7A Tb

 

 

 

 

 

Name No Employees, Membera | Phone No, (include Area Coda)

Street Address City, Slate and ZIP Code

DISCRIMINATION BASED ON {Check aopropriate boxfes},) DATE(S) DISCRIMINATION TOOK PLACE:
Earlisst betas!

RACE [] COLOR | [x] SEX [J RELIGION C] NATIONAL ORIGIN 07-02-2018 10-40-2020
[3¢] Retauarion ace [| osssury = [7] cenenc nrorwarion

[| OTHER (Spenify [x] GONTINUING ACTION

 

 

THE PARTICULARS ARE (if ackiiional paper is needed, attach extra sheets):
| am a female African-American (Black). | am 61 years old. Because:of this | have been

discriminated against.

& af ‘

| began my employment in August 2018 as an Assistant Store Manager.
| was the oldest assistant manager at the location.
From the start of my employment | was subject to a hostile work environment. | was spoken to in

an abrasive manner by subordinates and management. | complained about the treatment |
received, but it continued.

 

t wart. this charge filed with both the EEOC and the State-or focal Agency, any, i NOTARY ~ lien necessary for State and Local Agency Requirements
will advise the agancies if | change my address or phone number and | will
cooperate fully with them in the pracessing of my charge in aecordanes with their

 

procedures. |
I dectare under penalty of perury thi

"| swear or affirm that have read the above charge and that itis true to
ove is trea and correct, the best of my knowledge. information and belief,
SIGNATURE OF COMPLAINANT

r ES, 1 | ¢ nt. .f s) SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
e / / A NAAEKS* AR Te (rnanth, day, year}
Date nt y Sipesi

 

   

 

 

 

 

 

 
-21-cv-00511-JLS Document 1 Filed 04/1012 Rage 9 ef 1 ‘Ly
E00 Fon 5 (1108 Case 1:21-cv-0 J a Fae a rz. F

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agancy(ies) Charge No(s}:
This fore ls affected by the Privacy Act of 1974. See enclosed Privacy Act [_] Fera
Statement and. other information before completing this farm. /
EEOC 846-2020-28352.
New York State Division Of Human Rights and EEOC

 

State or focal Agency, any

 

From the start of my employment, | was denied equal terms, conditions and privileges of
employment afforded younger, non-Black and male employees.

in November 2019, | was transferred to the Cheektowaga, NY location. | was not given a reason for
the transfer. Initially, when | returned from LOA, Store Manager Chris Lazarou told me if Assistant
Manager Tadveena did not return from her LOA, | would remain at the Assistant Manager of
Housewares, Paper/Chem, Pets and HBA, Tadveena had not returned, | was 1 of 3 Black
Managers, we were all transferred to different stores at different times. | believe that | was:
transferred because the company was engaging in a course of conduct designed to end my
employment. |

Again, | was the oldest Assistant Manager at the new location. | was again treated badly. Again, |
complained, but no action was taken to correct the hostile work environment.
October 10 2020 (Yellow ) and on Monday, November 9, (Orange) for a conversation that occurred
on November 2, 2020,

|

At no time during either of the initial conversations was | told by either Christopher Knowlin Sr.
(Store Manager) or Mornalisa Ferrette (Store Lead) that the conversations. were or would be.
considered a form of disciplinary action, which would have been executed during the. time of the
initial conversations... |

| believe both actions were retaliation as direct result of being on an approved FMLA short term
absence and communicating to Store Manager and Store Lead that the actions taken against me
were in violation of Federal FMLA laws and because | also complained about discriminatory

treatment.

- 1also-believe that the-actions are a pretext to either forcing me to resign’ or fire me because of their” ~ |

fabricating and distorting actual facts.
The facts are: |
Saturday 10.10.20:

| returned-to work from an approved FMLA Leave, according to the leave administrators my
position was protected through Tuesday, October 13, 2020.

 

i want this charge Sled with both the EEOC. and the State or local Agency, Ifany. NOTARY ~ ite necessary for Stale and Local Agency Requirements
wilt advise the agencies if I change my address or phone number and | will

 

“cooperate fully with thern in the processing of my charge in accordance with their
procedures. t swear or affirm that | have read.the above charge and that itis true to

 

 

{declare under penaity of perjury that the above is true and correct. the best of my knowledge, information and belief,
ic SIGNATURE OF COMPLAINANT

   

| SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE.
(month, day, your)

 

 

 

 

 
| Case 1:21-cv-00511-JLS Document 1 Filed oalnigrats Ri ag 7
EEOC Form 5 (21800) A. ,

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Ageney(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. Sea enclosed Privacy Act [| FERPA
Statement and Str information before completing this form. ps
| 'X| EEOC 846-2020-28352
New York State Division Of Human Rights ‘and BEOC.

 

State or focal Agency, fany

 

| was placed on.a yellow disciplinary action, which was drafted on 9.17.20, while I was on approved
short term FMLA. The initial conversation took place prior to my physicians deeming it necessary to
take me off work.

(l asked Store Manager Christopher Knowlin, Sr to rescind the disciplinary action. He said he would
not and he told me to open door it, | contacted Market Management and was directed to the
Associates Line as well.)

| was told | would be working overnights beginning Monday, October 19, 2920. (A shift | haven't
worked at all during my tenure as a Walmart Assistant Store Manager) | was as also forced to work
with Miguel Martinez (I'd previously communicated to Store Lead that on July 27, Miguel had taken
equipment | had signed out to use, from a topstock cart without my knowledge, (Confirmed by
reviewing AP video tape with associate Marnoud) he hid it in the office, at that time she said she
saw Miguel with a picture of me. | asked her why did he have a picture of me, and | told her.| was
not comfortable with knowing that. She said she was going to talk with Miguel and get back to me
which to this day she hasn't followed up with me.

Sunday, October 25, 2020
After being on overnights for only 3 days, I was left alone to run the entire overnight process.

When | arrived in addition to the freight on the grocery side of the store there was an enormous
amount of unorganized freight left.in the Hardware Aisles, and lined up across the back walls of
hardware, no support manager was staffed. There weren't any notes left for me by either Store
Manager, or Store Lead, which is done with Miguel and historically areas of focus are
communicated via, notes, email, text or phone call. | received nothing, therefore | made the decision
to do what | knew to do which was work the live freight.

When Lisa arrived the next morning, she asked me, if GM freight had been worked | toid her that
the live freight was and because | didn't have any notes regarding the enormous amount of
cembination unorganized, overstock and old freight, | had 2 associates pull the freight and neatly
place in GM Receiving. | informed Lisa that | had pictures that | could show her but she didn't want
to see them.

On November 7th, | showed up for my overnight shift only to find cut after | had been there for
nearly 2 hours that | was. transferred back to the day shift; however neither the Store Manager or
Store Lead extended the courtesy to communicate that to me.

 

 

 

I want this charge fled with bath the EEOC and the State or focal Agency, Hany. |__| NOTARY ~ When necessary for Stato and Local Agency Requinanents

will advise the agencine if I change my address or phone number and | will

 

cooperate fully with tham inthe cessing of ray charge in-‘accordance with thelr
procedures. __ | swear or affirm that | have read the above change and that it ig true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and-belief.
| SIGNATURE OF COMPLAINANT

     

 

 

 

 
Case 1: 21- -cv-00511-JLS Document 1 Filed Agha Ges Shp
EEOC Form 5 (1109)

 

 

 

CHARGE | OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this fomn, / .
[x] eeoc 846-2020-28352
New York State Division Of Human Rights and EEOC

 

Stale or focal Agancy, aay

 

On November 9th | was informed by Store Manager Christopher Knowlin, Sr. that | was being
placed on an Orange. Hisciplinary action.

| was reprimanded fon conditions that were beyond my control, and have been similar for other
overnight managers however, they were not subjected to disciplinary code orange level action.

William Roman, showed. a lack of respect ‘for senior level store. management, and associates
however he was not reprimanded, he was promoted.

Recently, Christopher Knowlin, Sr. sent an email stating that merchandise had not been binned into
the trailer(s), had it been stolen Insurance would not reimburse and if it happened again the
individual responsible would be disciplined.

There are double standards that are displayed by Store Manager and Store Lead, that have-and
continue to vad impact me.

On December 17, 2020 | called Mornalisa Ferrette, direct supervisor, to inform her that | was:ill and
would be: out of work, she told me that | needed to send documentation to Store Manager
Christopher Knowlin, which did.

| returned to work on January 19, 2021, that day numerous associates told me they heard | was
sick, one of which told me that she was out with the same thing that I had, | said, really? What was
that? She then said you had COVID right?

Wednesday evening January 20, 2021, Miguel Martinez and | were passing one another, when ne
~- paused and said welcome back, I said thank you, he ther proceeded to ask me "so how was it7 1”

said how was what? He then said Lisa, (Mornalisa Ferrette, Store Lead and my direct supervisor)

told him that I had COVID. | didn't respond immediately because | felt violated. | told Miguel that |

was shocked that she shared my confidential information with him. Miguel, the-said, “oh | | didn’t tell

anyone."
That: evening when | got home from work, | sent-a text to Mornalisa Ferrette asking if what Miguel
told me was true. She did not respond.

|
|

 

 

{ wart this charge filed with both the EEOC and the State or local Agency, Hany. |} NOTARY = Wien necessary for State ane Locat Aponey Requirements
will advise the agencies if] change my address or phone number and | will
efooperate fully with them in the Procebsing ef my charge in.accordanee with their

 

procedures. i ewear or affirm that | have read the above charge and that it is true to

 

 

declare under penalty of perjury that tie above is true and correct. the best of my knowledge, information and belief.
i SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SYYORN TO BEFORE ME FHS DATE
(month, day,-yeart

 

 

 

 

 

 
Case 1: 21. -Cv-00511-JLS Document1 Filed 04 ORS? F t° 7
BEOG Form 6 (11708,

 

 

 

 

CHARGE: OF DISCRIMINATION Charge Presented To: Aganoyties) Charge No(s}
This form Is: affectesd by the Privacy Act of 1974...See-anclosad Privacy Act [] FERPA
Stateatsent-and other iiforemation: bafore completing this form. oo. ws -
[x] eeoc 846-2020-28352
New York State Division Of Human Rights: and EEOC |
State or tocal Agency, any

 

 

Monday,.January 25, 2021, | was.using the.computer in the Personnel office, Lisa entered the
office, she said that she got my text message, she was angry because | sent it and because-| also
copied Miguel on the text message, that's why she didn't respond..She also went on fo say that she
came in.on her vacatipa day to talk to me, (Her tone and body language made me feel
uncomfortable and threatened, therefore | listened) but.| didn't coma to work . She also asked me if
Miguel told me the context in which she told him. Lisa'was interrupted by an associate's knock on
the door, needing help.

| do not report to Miguel Martinez.and the fact the Lisa told him and other managers my personal
health related information i is a.violation of HIPPA. in-my humble. opinion Lisa's. disclosing my
protected information was malicious and another attempt to pressure mé to | resign or respond.
and/or behave:in a manner that will give her the opportunity to terminate my immediately terminate
employment.

In October 2020, | was issued two warnings. | believe the warnings were: pretext far discrimination
and retaliation. 1

March-4, 2021, | received a poor performance evaluation by Chris Knowlin Sr, Store Manager,
Mornalis Feratte was also present, the evaluation was a complete fabrication and did not represent
the duties that | actually performed and a distortion of the knowledge of the position and pracesses:
I've executed while in the role.

Based on the above, 1 believe that | have been discriminated against because of race, sex arid age
in violation of Title Vil of the. Civil Rights Act of 1964, the Age Discrimination in Employment Act and
other applicable Federal, state and local anti-discrimination statutes. | further believe that | have

been. retaliated against in violation of these statutes.

 

 

 

|-went this charge filed with both the HEOC. and the State or focal Agency, ifany. | | NOTARY — ivhan necessary far Stale and Local Agency Requiremonts.
Will advise the. agencies IH change my addres of pharie number and bail
‘Gooperste fully with them in the. Procepsing of my charge in accordance with their

 

 

 

procedures. l swear or affirm that | have read the.above charge-and thet iis true-to.
| declare under penatty.of perjury that the above is true.and correct. the best of my knowledge, information: and belief.
j a SIGNATURE OF COMPLAINANT

apa) SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month -dey, year

 

 

 

 

 

 

 

 
Case 1: 21. -cv-00511-JLS Doctifrtiie d plo “Page 13 of 19
BECK: Farin & £4409)

 

 

 

CHARGE | OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
“This form leafed by tha: Piivacy Act of 1874. See ancloced Privacy Act [|] Fera
Statement and other information before completing this form. .
) [x] eeoc 846-2020-28352.
New York State Division Of Human Rights and EEOC

 

State or focat Agency, if any

 

 

  

Date 3/)) £. Jh 477

 

 

ty Signature

 

 

i want this charge filed with both the EEOC and the State or local Agency, ifany. | | NOTARY'- When necessary fr Slate and Local Agency Requiremants
will advise the agencies if | change my addrass of phone: nurriber and | wil
cooperate fully with them in the procageing ‘of my charge in accordance with their

 

 

 

 

 

procedures. i swear.or affirm that | have read the above charge and that it ie true to
i deciare under penalty of perjury ta the above is true and correct. the beat of my knowledge, information and balief,
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year}

 

Date Changing Party Signature

 

 

 

 
Case 1:21-cv-00511-JLS he Figo, /21 Page 14 of 19
GP Enclosure with EEOC Form 6 (1109)

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
‘personal data and its uses are:

1. Form NumBer/TiTLE/Date. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C..626, 42 U.S.C. 12117, 42 U.S.C, 20008-6,

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this:form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to.invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements.exist, to begin
State or local proceedings. ,

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC’s functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

§. WHETHER DiscLOsure is MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be.
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be swom to or affirmed (either by using this form
or by presenting a notarized Statement or unsworn. declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

Notice OF RiGHT To REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a. state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be

first handled by a FERA under worksharing agreements. You will be told which agency will handie

-your-charge:. When-the FEPA is the first-to handle-the charge, it will notify-you of its final ~~~

resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review.to the FEPA's

final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA’s finding and close cur file on the charge.

Notice OF NoN-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an émployer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because vey have opposed any practice made unlawful by the statutes, or because
they have made a ch rge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
U.S. Department of uae” 1:21-cv-00511-JLS Document1 Filed @ROHSHSSRNERIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

PLAINTIFF . . 4) COURT CASE NUMBER
MM! HMA AX relied) {LO ia

DEFEh ' TYPE OF PROCESS

NDANT,,
en, ALLINA kk, ie

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Jf 24u lima rt

AT pss (Street.or RFD, Apartmen City, State and AIP Code, /] / j
of OW Strut bentmville, AR Fava

   

 

 

 

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO Se AT NAME AND ADDRESS BELOW Number of process to be
iv served with this Form 285
a ol / Ls, f) 0 Z Number of parties to be
served in this case
Check for service
A ” 0) (~ SFA 05 on U.S.A.

 

 

SPECIAL hus OR OTHER Ste THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

Signature of Attorney other Originatorrequesting service on behalf of: rs “ _ TELEPHONE NUMBER DATE
Ly nett
NY arilga M5) ¢ [1] DEFENDANT My 335: dob 4. § Jody

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more
than one USM 2835 is submitted)

 

 

 

 

No. No.

 

 

 

 

 

 

 

I hereby certify and return that I [7] have personally served , [] have legal evidence of service, [7] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

["] Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (if not shown above) Date Time [| am

[] pm

 

 

Address (complete only different than shown above) Signature of U.S. Marshal or Deputy

 

 

 

REMARKS

 

Form USM-285
Rev. 03/21
Case 1:21-cv-00511-JLS Document 1 Filed 04/16/21 Page 16 of 19

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Marilyn Cornelius From: Buffalo Local Office
PO Box 692 300 Pearl Street
Buffalo, NY 14205 Suite 450

Buffalo, NY 14202

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Jean E. Mulligan,
846-2020-28352 / Investigator (716) 431-5013

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. | This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO AOUOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the oniy notice of dismissal and of your right to sue that we wili send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf issi .
phe me Commissift vitally signed by Maureen C. Kielt

| Maureen C. Kielt Date: 2021.03.19 11:23:46 -04'00'

 

Enclosures(s) Maureen Kielt, (Date Issued)
Local Office Director

Scott A. Forman
Shareholder

WAL MART STORES INC
clo Littler Mendelson PC
2301 McGee St Ste 800
Kansas City, MO 64108
Case 1:21-cv-00511-JLS Document 1 Filed 04/16/21 Page 17 of 19

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Buffalo Local Office

 

Pearl Street, Ste. 450
Buffalo, NY 14202
Marilyn Cornelius
PO Box 692
Buffalo, NY 14205

Re: Cornelius v. Wal-Mart
EEOC Charge No. 846-2020-28352

Dear Ms. Cornelius:

The Equal Employment Opportunity Commission (“Commission”) has concluded its
inquiry/investigation into your allegations of discrimination contained in the above-referenced
charge. The Commission has implemented charge prioritization procedures to address the dual
problem of our limited resources and growing charge inventory. Under Commission procedures,
we focus our resources only on those charges that are most likely to result in findings of
violations of the laws we enforce. In accordance with these procedures, the Commission has
evaluated your charge based on the evidence provided.

In your charge, you alleged that you were discriminated against by Wal-Mart (“Respondent”)
because of race, sex and age in violation of Title VII of the Civil Rights Act of 1964 (‘Title VII”)
and the Age Discrimination in Employment Act (“ADEA”), respectively. Specifically, you alleged
that you were subject to unequal terms, conditions and privileges of employment afforded
others. You alleged that you were issued a poor evaluation and received discipline. You
alleged that Respondent’s actions were in retaliation for taking leave and for your internal
complaints.

Based upon the information provided, the Commission is unable to conclude that the evidence
~ obtained establishes a violation of Titie Vil or the ADEA. Piease be advised, the Commission
has completed its processing of this charge and this charge will be dismissed. This does not
certify that the Respondent is in compliance with the statutes. No finding is made as to any
other issue that might be construed as having been raised by this charge. Included with this
letter is your “Dismissal and Notice of Rights”. Following this dismissal, you may only pursue
your claims by filing a lawsuit against the Respondent. Your lawsuit must be filed within 90
days of receipt of this notice, or your right to sue based upon these allegations will be lost.

if you have any further questions, you may contact Investigator Jean E. Mulligan at (716) 431-
5013.

Sincerely,
- Digitally signed by Jean E.
Jea n E. fer Mulligan for Director Maureen Date: |
Nauleganten 2 Klett |
U A eh ZB DN: cn=Jean E. Mulligan for
2 Director Maureen Kielt, o, ou,
Tiisetio r Poy <emaitajganmulligan@eeoc.gov,

Maureen Kie it Date: 2021.03.19 09:21:57 -0400
Enc. “
Case 1:21-cv-00511-JLS Document1 Filed 04/16/21 Page 18 of 19

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
{f you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on-the charge-referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed|within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC’s file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
IS.44 (Rev. 10/20) Case 1:21-cv-00511 G49] PecgnanRiSHER P4/16/21 Page 19 of 19

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil 1 sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) pare DEFENDANTS

Ma KA yt ~P OAN of; ws ‘a ‘) Yt thant -
esidenc

€ of First Listed Plaintiff [tA L , County of Residence of First Listed Defendant PCL
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

a ) Attorneys (If Known)
(gL

 

Mm County o

  

ny faa (Firm ie ress, and Te pe Number)

T\a ful a” (Oi nel, \ S77

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
~ (For Diversity Cases Only) and One Box for Defendant)
[_]1 U.S. Government yh Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 [_] 1 Incorporated or Principal Place [4 Na
of Business In This State
[]2 US. Government []4 Diversity Citizen of Another State [12 [] 2. Incorporated and Principal Place [5 S)
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a C 3 CT 3 Foreign Nation CL] 6 CO 6
Foreign Country

 

 

     

    

IV. NATURE OF SUIT Claes an “X"" in One Box Only) Click here for: Nature of Suit Code Descriptions.

_FORFEITURE/PENALTY _

    
      
   
  
    
 
 
   
  
   
  
 

 

  

     

   
 
    

   
   
   

   
  
   
  
  
 

    
  
  
  

  

          
   
 

  

 

 

 

 

 

PERSONAL I INJURY PERSONAL INJURY [_]625 Drug Related Seizure | | 422 2 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881 || | 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ |_| 400 State Reapportionment
L] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act - 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability LC] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[al 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Stanclards Act of 2016 (15 USC 1681 or 1692)
C 160 Stockholders’ Suits H 355 Motor Vehicle H 371 Truth in Lending Act |_| 485 Telephone Consumer
[_ | 190 Other Contract Product Liability  [_] 380 Other Personal 1720 Labor/Management CIAL : Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage -| 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REA AT PRISONER OF | _]790 Other Labor Litigation [| 865 RSI (405(g)) | | 891 Agricultural Acts
| _|210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
[| 220 Foreclosure |_| 441 Voting | | 463 Alien Detainee Income Security Act i L TAX |_| 895 Freedom of Information
230 Rent Lease & Ejectment (442 Employment |_| 510 Motions to Vacate [| 870 Taxes Ti S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General [| 871 IRS—Third Party 899 Administrative Procedure
[_]290 All Other Real Property 445 Amer. w/Disabilities -[_] 535 Death Penalty [IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[_] 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other |__| 550 Civil Rights Actions State Statutes
448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “x” in One Box Only)
ae! Original 2 Removed from Ol 3 Remanded from CO 4 Reinstated or CO 5 Transferred from 6 Multidistrict CO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite ee U.S. Civil Statute under w! you Fon) (Do ner cite jurisdictional statutes unless diversity):

Pp ALVES va S
VI. CAUSE OF ACTION iW? t
ECB oument vt SY iin | AO G td Vibe Age Say, Aetaihation

 

 

 

 

 

 

 

VII. REQUESTED IN — CHECK IF THIS IS A CLASS ACTION DEMAND §$ / i, 1D) ob & 0. CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.CvP. JURYDEMAND: _ [MfYes [No
VIII. RELATED CASE(S)

Si ions):

IF ANY (See instructions): GE DOCKET NUMBER

DATE af > , /) SIGNATURE OF ATTORNEY wtign Cr rrlere) Y
SAL TN) bier kig yr Aw Je

FOR OFFICE USE ONLY LL é

RECEIPT # AMOUNT <omymen, IFP JUDGE MAG. JUDGE

 
